Citation Nr: 1436633	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for incontinence.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a gastric ulcer (also claimed as a peptic ulcer) and if so, whether service connection is warranted.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ellen M. Donati, Attorney at Law



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
The Veteran has submitted additional evidence along with a waiver of agency of original jurisdiction (AOJ) consideration since the most recent statement of the case.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's depressive condition is related to service. 

2.  The Veteran has withdrawn his appeal of the claims of service connection for a gastric ulcer and service connection for incontinence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for withdrawal from appeal of the issue of service connection for incontinence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal from appeal of the issue of service connection for a gastric ulcer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Depression

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran has a current diagnosis of a depressive disorder from VA and private treatment providers.  The Veteran maintains that his current depression is due to sexual molestation that occurred during service.

June 1981 service treatment records (STRs) indicate an impression of gastritis secondary to anxiety and depression.  STRs further indicate that the Veteran was prescribed an antidepressant as part of his course of treatment.  In his June 1981 separation medical history, the Veteran reported experiencing depression or excessive worry and trouble sleeping.  A subsequent June 1981 mental health examination found no sign of significant psychopathology that would warrant medical action.  STRs also reveal multiple citations for behavioral issues during service.

The Board finds that the evidence is in equipoise as to whether the Veteran suffered from a depressive condition during service.  

In an April 2014 psychological evaluation, a private psychologist diagnosed unspecified depressive disorder and opined that the Veteran's current symptoms of depression are more likely than not related to his experiences during military service.  There is no medical opinion of record to contradict the findings contained within April 2014 evaluation report.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his depressive disorder is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection is warranted.

Gastric Ulcer and Incontinence

An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In April 2014, the Veteran notified the Board that he wished to withdraw his claims for ulcers and incontinence.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these issues and they are therefore dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

Service connection for depression is granted. 

The Veteran's appeal of the claim of service connection for incontinence is dismissed.

The Veteran's appeal of the claim of service connection for a gastric ulcer is dismissed.


REMAND

The Veteran has claimed entitlement to a TDIU based on his service-connected disabilities.  The issue must be readjudicated following the assignment of an appropriate rating for the Veteran's service-connected depression and any other development deemed necessary.

Accordingly, this issue is REMANDED for the following actions:

1.  Assign a disability evaluation to the now service-connected depressive disorder.  

2.  Review the record and complete any further development of the TDIU claim, if necessary.  

3.  Then, readjudicate the issue of entitlement to a TDIU.  If the claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


